United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-2746
                                    ___________

James Allen Long,                     *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Arkansas.
Larry Norris, Director, Arkansas      *
Department of Correction,             * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                              Submitted: October 1, 2008
                                  Filed: October 7, 2008
                                  ___________

Before MURPHY, BYE, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       James Allen Long appeals the district court’s1 judgment dismissing his 28
U.S.C. § 2254 petition. The district court granted a certificate of appealability on two
issues: (1) whether trial counsel was ineffective for failing to object to the way that
the trial court handled the State’s challenge under Batson v. Kentucky, 476 U.S. 79


      1
        The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas, adopting the revised findings and recommendations
of the Honorable John F. Forster, Jr., United States Magistrate Judge for the Eastern
District of Arkansas.
(1986), and (2) whether counsel on direct appeal was ineffective for failing to argue
that trial counsel was ineffective for failing to object.

       Following our careful review of the record, the briefs, and the applicable law,
we conclude the district court properly denied Long’s petition, for the reasons cited
in the magistrate judge’s thorough report, adopted by the district court.

      Accordingly, we affirm. See 8th Cir. R. 47B. Long’s pro se motion is denied.
                     ______________________________




                                         -2-